Citation Nr: 9910882	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  91-46 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from 1946 to January 1958.  

In June 1958 service connection for a low back disorder was 
denied and the veteran was notified of the action by letter 
of July 1958.  Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991) 
and 38 C.F.R. §§ 3.104, 20.302(a) (1998) a rating action 
which is not appealed is final and may not be reopened unless 
new and material evidence is presented.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which held that new and material 
evidence had not been submitted to reopen that claim.  During 
the course of the appeal, the claims file was transferred to 
the RO in Montgomery, Alabama.  

However, in February 1992 the Board held that new and 
material evidence had been submitted to reopen the claim and 
remanded the case for development.  The case was again 
remanded in June 1994, following which a Board decision in 
February 1998 denied the claim on the merits.  The February 
1998 Board decision was appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court).  After an unopposed motion for 
remand by the Secretary of the VA, the Court entered an Order 
on October 23, 1998 vacating the February 1998 Board decision 
and remanding the case to the Board (for compliance with the 
Motion).  

Because of recent developments in the law concerning new and 
material evidence, the Board takes this opportunity to note 
the following.  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (decided September 16, 1998), the United States Court 
of Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found at 38 U.S.C. § 5108 (West 
199)) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.  

The new standard for new and material evidence is lower than 
that previously required under Colvin; the new and material 
evidence in this case meets the current, but lower standard, 
of being so significant that it must be considered to fairly 
decide the merits of the claim.  On this point, the Court 
recently stated that a review of the claim under the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Pylman v. West, 12 Vet. App. 65 (1998) and Fossie 
v. West, 12 Vet. App. 1 (1998).  

Additional development in case law has led to the following 
three-step analysis in applications to reopen a final 
previously denied claim under 38 U.S.C.A. § 5108 (West 
1991).  First, there must be evidence which is new (i.e., 
noncumulative evidence, not redundant, and not previously 
submitted) and material (i.e., that which bears directly and 
substantially on the issue).  Such evidence, by itself or 
together with evidence previously on file, must be so 
significant that it must be considered to fairly decide the 
merits of the claim.  Second, if new and material evidence 
is presented, the claim is reopened and it must immediately 
determined whether, based on all the evidence, the reopened 
(not the original) claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991) (since a reopened claim 
is not necessarily well grounded).  In both the 
determinations of reopening and well groundedness, the 
credibility of the evidence, but not necessarily its 
competence, is presumed if it is not inherently false, 
untrue, or patently incredible, but the full weight of such 
evidence is not assumed.  However, neither the doctrine of 
the resolution of the benefit-of-the-doubt, at 38 U.S.C.A. 
§ 5107(b) nor the duty to assist in obtaining relevant 
evidence, at 38 U.S.C.A. § 5107(a), is applicable.  Elkins 
v. West, No. 97-1534, slip op. (U.S. Vet. App. Feb. 17, 
1999) and Winters v. West, No. 97-2180, slip op. at 3 and 4 
(U.S. Vet. App. Feb. 17, 1999) (en banc) (citing Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998)).  

Thus, the Board must address whether the claim is well 
grounded, as announced in Elkins and Winters, supra.  As to 
this, the Motion for Remand filed by the Secretary before 
the Court stated, at page 8, that the claim was well 
grounded, triggering the duty to assist.  The Court's 
October 23, 1998 Order apparently incorporates this legal 
concession by the Secretary and it is thus binding under the 
law of the case doctrine.  Generally see Browder v. Brown, 5 
Vet. App. 268, 270 (1993).  Indeed, it was for fulfillment 
of the duty to assist, mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) after a well grounded claim is presented, that 
the Motion for Remand was filed by the VA Secretary.  

That Motion makes it clear that further attempts must be made 
to obtain VA treatment records in the 1950s and 1960s from 
VAMC Boston Court Street and Jamaica Plains, Boston, because 
although RO requested that VAMC Jamaica Plains (Boston) 
search for treatment records in the 1950s and 1960s, there 
was no indication whether a search failed to locate such 
records (pages 5 and 6 of the Motion).  

Also, the Motion noted that a VA orthopedic examination 
conducted in August 1992, pursuant to the February 1992 Board 
remand, yielded a diagnosis of chronic low back syndrome but 
at that time the service medical records were not available 
for review (and no opinion was expressed as to whether any 
current back disability was related to military service).  
Moreover, a medical record of June 1996 indicating that the 
veteran's back condition could not be related to symptoms 
experienced during service was not signed and, thus, was not 
shown to be an opinion from a physician.  Also, contrary to a 
statement by the Board in February 1998, there was competent 
medical evidence linking current low back pain to military 
service because the diagnosis on VA examination in May 1995, 
when the claim file was available for review, yielded a 
diagnosis of chronic low back pain since 1947 in the Navy.  
However, that examination did not address what current back 
disability the veteran's back pain was attributable to or 
what, if any, current back disability(ies), were related to 
military service (pages 7 and 8 of the Motion).  

Accordingly, the case is remanded for the following actions:

1.  The RO should contact all VA Medical facilities 
in the Boston area, to include Boston Court Street 
and Jamaica Plains, and request that they conduct a 
search of their records to ascertain whether the 
veteran was treated at their facilities during the 
1950's or 1960's.  Any records located should be 
associated with the claims folder.  

If such records can not be located from any or all 
facilities in Boston, a written record of the steps 
taken should be transcribed and associated with the 
claim file, in order to comply with the Order of the 
Court.  It must be stated whether or not any such 
records were found.

2.  The RO should schedule the veteran for a VA 
orthopedic examination for the purpose of determining 
the nature, cause, and etiology of any low back 
pathology that the veteran may now have.  

The claims folder and a copy of this remand must be 
made available and reviewed by the examiner prior to 
the examination of the veteran.  

The examiner should be requested to responded to the 
following questions:

(1) To what current back disability is the veteran's 
back pain attributable?  

(2) What, if any, current back disability(ies) that 
the veteran now has, is (are) related to military 
service?  

All indicated tests and studies should be performed.  
All findings should be reported.  The examiner should 
explain the rationale for any opinion and it would be 
helpful if the examiner would support his or her 
opinion with references to the medical records, 
clinical findings, or appropriate medical literature.

3.  If the veteran fails to report for VA 
examination, the RO should inform him of the 
requirements of 38 C.F.R. § 3.655 (1998), and give 
him an opportunity to explain any good cause he may 
have for missing the examination.  

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all of 
the foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action is to be 
implemented.  Specific attention is directed to the 
examination reports.  If the examination reports do 
not include fully detailed descriptions of pathology 
and all test reports, special studies or adequate 
responses to the specific opinions requested, the 
reports must be returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the [examination] report 
does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as 
inadequate for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994). 

5.  Following completion of the above development, 
the RO should review the evidence and determine 
whether the veteran's claims may be granted.  

6.  If any determination remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence submitted, 
any additional applicable laws and regulations, and 
the reasons and bases for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

"[W]here [] the remand orders of the Board or this Court are 
not complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination, at which the claims file was made 
available, had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive 
of the claims.  Therefore, the veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (1998) failure to 
cooperate by attending the requested VA examination may 
result in denial of the claims.  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 





Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


